Case 5:02-cr-30064-EKD Document 243 Filed 07/26/21 Page 1 of 7 Pageid#: 555




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                 HARRISONBURG DIVISION

UNITED STATES OF AMERICA                          )
                                                  )     Criminal No. 5:02-cr-30064
v.                                                )
                                                  )     By: Elizabeth K. Dillon
DAVID ALLEN DAY                                   )         United States District Judge

                                  MEMORANDUM OPINION

         Defendant David Allen Day, represented by counsel, filed a motion for compassionate

release pursuant to the First Step Act. (Dkt. No. 230.) The court held a hearing on Day’s motion

on July 26, 2021. (Dkt. No. 242.) The court will grant Day’s motion for the reasons stated

below.

                                        I. BACKGROUND

         Day was sentenced in 2004 to a term of 481 months (40 years), based on his involvement

in a drug trafficking conspiracy. Day has served 17 years of his sentence, and his projected

release is in 2038, when he will be 79 years old.

         After a trial, Day was convicted of two counts of drug trafficking, one count of

conspiracy, two 18 U.S.C. § 924(c) counts and one count of firearm possession in violation of 18

U.S.C. § 922(g). Day’s sentence was the result of consecutive terms of imprisonment totaling 30

years on the two § 924(c) counts, which ran consecutive to the concurrent sentences imposed on

the drug trafficking and § 922(g) convictions. At the time, the government could invoke the 25-

year enhanced mandatory consecutive sentence for “second or successive” § 924(c) convictions

in the same case that the first such conviction is obtained. This provision has since been

amended, allowing the sentence enhancement only after a truly “subsequent” conviction.
Case 5:02-cr-30064-EKD Document 243 Filed 07/26/21 Page 2 of 7 Pageid#: 556




       At sentencing, Judge James Turk lamented the length of Day’s sentence. After

calculating the total sentence as 481 months, Judge Turk stated that the sentence was “much too

much for the crime that [he] committed.” (Sentencing Tr. 28, Dkt. No. 237.)

                                         II. ANALYSIS

A. Compassionate Release Under the First Step Act

       United States Code Title 18, Section 3582(c)(1)(A), as amended by the First Step Act and

in pertinent part, provides that the court may not modify a term of imprisonment once it has been

imposed except that:

               (A) the court, upon motion of the Director of the Bureau of
               Prisons, or upon motion of the defendant after the defendant has
               fully exhausted all administrative rights to appeal a failure of the
               Bureau of Prisons to bring a motion on the defendant’s behalf or
               the lapse of 30 days from the receipt of such a request by the
               warden of the defendant’s facility, whichever is earlier, may
               reduce the term of imprisonment (and may impose a term of
               probation or supervised release with or without conditions that
               does not exceed the unserved portion of the original term of
               imprisonment), after considering the factors set forth in section
               3553(a) to the extent they are applicable, if it finds that –

               (i) extraordinary and compelling reasons warrant such a
               reduction . . . .

In addition to satisfying the above, the reduction must be “consistent with [the] applicable policy

statement issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1). However, “the

Commission has yet to issue a policy statement that applies to motions filed by defendants under

the recently amended § 3582(c)(1)(A).” United States v. Burnell, 837 F. App’x 223, 224 (4th

Cir. 2021) (quoting United States v. McCoy, 981 F.3d 271, 280–83 (4th Cir. 2020)). Therefore, a

court may “consider any extraordinary and compelling reason for release that a defendant might

raise.” Id. “The substantive aspects of the Sentencing Commission’s analysis in § 1B1.13 and

its Application Notes provide a working definition of ‘extraordinary and compelling reasons’; a


                                                 2
Case 5:02-cr-30064-EKD Document 243 Filed 07/26/21 Page 3 of 7 Pageid#: 557




judge who strikes of on a different path risks an appellate holding that judicial discretion has

been abused. In this way the Commission’s analysis can guide discretion without being

conclusive.” United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020).

       “A defendant seeking compassionate release has the burden of establishing that such

relief is warranted.” United States v. Ferguson, No. 515CR00018KDBDSC1, 2020 WL

5300874, at *2 (W.D.N.C. Sept. 4, 2020). Compassionate release is “an extraordinary and rare

event.” White v. United States, 378 F. Supp. 3d 784, 787 (W.D. Mo. 2019). Rehabilitation,

standing alone, “shall not be considered an extraordinary and compelling reason” for a sentence

modification. 28 U.S.C. § 994(t).

B. Exhaustion

       As noted above, while the First Step Act changed § 3582(c)(1)(A) to allow a prisoner to

bring a motion on his or her own behalf, the statute still includes an exhaustion requirement.

More than thirty days have passed since Day made a request for a sentence reduction at his BOP

facility, and the government does not contest exhaustion. Therefore, the court finds that Day

has exhausted his administrative remedies. See, e.g., United States v. Allen, Criminal No. RDB-

14-0411, 2020 WL 3868999, at *2 (D. Md. July 9, 2020) (finding exhaustion requirement

satisfied where thirty days have expired since submission of administrative request).

C. Extraordinary and Compelling Reasons

       The Fourth Circuit has held that defendants in the same situation as Day—given stacked

§ 924(c) sentences, resulting in prison terms far longer than what they would receive if sentenced

today—are eligible for compassionate release under the First Step Act. United States v. McCoy,

981 F.3d 271, 288 (4th Cir. 2020) (“We see no error in [the district courts’] reliance on the

length of the defendants’ sentences, and the dramatic degree to which they exceed what



                                                  3
Case 5:02-cr-30064-EKD Document 243 Filed 07/26/21 Page 4 of 7 Pageid#: 558




Congress now deems appropriate, in finding ‘extraordinary and compelling reasons’ for potential

sentence reductions.”). Like McCoy, several circuit courts have held that U.S.S.G. § 1B1.13,

which among other things bars courts from releasing any incarcerated defendant unless the court

finds that he is not a danger to the safety of any other person or to the community, is not

applicable to defendant-filed motions for compassionate release under the First Step Act. See

United States v. Long, 997 F.3d 342, 355 (D.C. Cir. 2021) (citing United States v. Brooker, 976

F.3d 228, 235 (2d Cir. 2020); United States v. Shkambi, 993 F.3d 388, 392–93 (5th Cir. 2021);

United States v. Jones, 980 F.3d 1098, 1109–1111 (6th Cir. 2020); Gunn, 980 F.3d at 1180–81;

United States v. Aruda, 993 F.3d 797, 802 (9th Cir. 2021); United States v. McGee, 992 F.3d

1035, 1050 (10th Cir. 2021)); but see United States v. Bryant, 996 F.3d 1243, 1247–66 (11th Cir.

2021). Pursuant to McCoy, courts in the Fourth Circuit are empowered to consider any

extraordinary and compelling reason for release that a defendant might raise, as there is no

applicable policy statement governing such motions. 981 F.3d at 281–82.

       The government reserves its argument that McCoy was wrongly decided. Even if the

court may consider changes in sentencing law, the government argues that non-retroactive

changes to § 924(c) sentencing law do not amount to a per se extraordinary and compelling basis

for granting compassionate release. If Day’s specific circumstances amount to extraordinary and

compelling circumstances pursuant to McCoy, the government requests a revised sentence of

240–290 months.

        The court finds, as many courts have concluded, that the lengthy sentence given to Day,

compared to what Day would receive if sentenced today, is an extraordinary and compelling

reason to grant his motion for relief under the First Step Act. See, e.g., United States v. Maumau,

993 F.3d 821, 838 (10th Cir. 2021) (affirming a finding of extraordinary and compelling reasons



                                                 4
Case 5:02-cr-30064-EKD Document 243 Filed 07/26/21 Page 5 of 7 Pageid#: 559




based on “the incredible length of [defendant’s] stacked mandatory sentences under § 924(c)”

and that defendant, “if sentenced today, . . . would not be subject to such a long term of

imprisonment”). In this context, the court finds it compelling that Day’s 40-year prison sentence

is longer than the average federal sentence for murder. See United States v. Decator, 452 F.

Supp. 3d 320, 326 n.9 (D. Md. 2020) (citing Sentencing Commission statistics showing that “for

fiscal year 2018, the national average sentence for murder was 291 months, and the Fourth

Circuit average was 326 months”).

       The court also notes that several defendants in this judicial district have been granted

relief from “stacked” § 924(c) sentences. See, e.g., United States v. Arey, 461 F. Supp. 3d 343,

350 (W.D. Va. 2020); United States v. Merica, No. 5:04-cr-15, Dkt. No. 267 (W.D. Va. Feb. 8,

2021); United States v. Reynolds, No. 1:03CR00116-002, 2021 WL 2010457, at *1 (W.D. Va.

May 20, 2021); United States v. Woods, No. 5:03-cr-30054, 2021 WL 1572562, at *4 (W.D. Va.

Apr. 21, 2021); United States v. Barton, No. 1:02-CR-80-001, 2021 WL 237692, at *3 (W.D.

Va. Jan. 25, 2021); United States v. Steppe, No. 3:16-CR-00022, Dkt. No. 328 (W.D. Va. Apr.

20, 2021); United States v. Williams, No. 5:12-cr-14, 2020 WL 5834673, at *8 (W.D. Va. Sept.

30, 2020); United States v. Trice, No. 7:13CR00034-001, 2021 WL 402462, at *3 (W.D. Va.

Feb. 3, 2021). Thus, failure to reduce Day’s sentence would create an unwarranted sentencing

disparity with these similarly situated defendants.

       In sum, while Day’s offenses were serious, they are not so serious to justify what

amounts to a life sentence, a reality now recognized by Congress. This, combined with the need

to avoid unwarranted sentencing disparities, demonstrates to the court that extraordinary and

compelling reasons justify a lowered sentence for Day.




                                                 5
Case 5:02-cr-30064-EKD Document 243 Filed 07/26/21 Page 6 of 7 Pageid#: 560




D. Section 3553(a) Factors

         The relevant § 3553(a) factors include the nature and circumstances of the offense and

the history and characteristics of the defendant; the need for the sentence imposed to reflect the

seriousness of the offense, to promote respect for the law, and to provide just punishment for the

offense; to afford adequate deterrence to criminal conduct; to protect the public from further

crimes of the defendant; and to provide the defendant with needed educational or vocational

training, medical care, or other correctional treatment in the most effective manner. The court

considers these factors holistically, and no one factor is dispositive. United States v. Kibble, No.

20-7009, 2021 WL 1216543, at *4 (4th Cir. April 1, 2021).

         Day used his time in prison for rehabilitation. He demonstrated good behavior and has

no disciplinary infractions during his 17 years in prison. Including good time credit, Day has

likely served longer than the aggregated mandatory sentence he would receive today. Day was a

drug user at the time of his offenses, but he completed drug education and intervention programs.

Day’s plan is to live with his sister in Bridgewater, Virginia, with whom he is extremely close.

Day has ties to the Church of the Nazarene in Bridgewater, and he also has offers of employment

as a mechanic. Finally, Day is 62 years of age with a Criminal History Category is I, which is a

combination that shows the lowest possible risk of recidivism. See United States Sentencing

Commission, The Effects of Aging on Recidivism Among Federal Offenders, December 2017. 1

         Based on the court’s analysis of these factors, the court finds that Day’s sentence should

be reduced to 240 months imprisonment. 2



         1
           See https://www.ussc.gov/sites/default/files/pdf/research-and-publications/research-
publications/2017/20171207_Recidivism-Age.pdf (“For offenders in Criminal History
Category I, the rearrest rate ranged from 53.0 percent for offenders younger than age 30 at
the time of release to 11.3 percent for offenders age 60 or older.”).
         2
             Considering good time credit, Day has likely served 240 months.

                                                          6
Case 5:02-cr-30064-EKD Document 243 Filed 07/26/21 Page 7 of 7 Pageid#: 561




                                       III. CONCLUSION

       Based on the foregoing, the court will grant Day’s motion for compassionate release.

The court will issue an appropriate order.

       Entered: July 26, 2021.




                                             /s/ Elizabeth K. Dillon
                                             Elizabeth K. Dillon
                                             United States District Judge




                                                7
